Title: To George Washington from Lafayette, 7 March 1791
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris March the 7th 1791

Whatever Expectations I Had Conceived of a Speedy termination to our Revolutionary trouble, I Still am tossed about in the Ocean of factions and Commotions of Every Kind—for it is My fate to Be on Each Side, With Equal Animosity Attacked, Both By The Aristocratic, Slavish, Parliamentary, Clerical, in a Word By all Ennemies to my free and levelling doctrine, and on the other Side By the orleanoise, factious, Anti Royal, licentious, and Pillaging Parties of Every Kind, So that My Personal Escape from Amidst so Many Hostile Bands is Rather dubious, Altho’ our Gr[e]at and Good Revolution is, Thank Heaven, Not only

Insured in France, But on the Point of Visiting other Parts of the World, provided the Restoration of Public order is Soon obtained in this Country, where the good People Have Been Better taught How to Overthrow despotism than they Can Understand How to Submit to the Law—to You, My Beloved General, the Patriarch and Generalissimo of Universal liberty, I Shall Render Exact Accounts of the Conduct of Your deputy and Aid in this Great Cause.
You Will Hear that the National Assembly Have Permitted the Cultivation of tobacco throughout the Kingdom, as it Was Already established in the frontier Provinces—to Which they Have Been Induced in those Accounts, 1stly Because they thought a Prohibition Inconsistent With the Principles of the Bill of Rights 2dly Because the Removal of the excise Barriers to the Extremities of the Empire Made it Necessary to Have one General Rule—3dly Because the departements formerly Called Alsace and Flanders Being Greatly Contamined By a foreign and Aristocratic Influence, there Was No doubt of the Impending Attack of the Rebel princes Condi and Artois taking place, and Being Countenanced Even By the Country farming people, Had We Cut them of from that Branch of Cultivation, all of a Sudden.
But What is Greatly Exceptionable is a duty fixed on the Introduction of American tobacco, with a premium in favour of the french vessels, and a duty Much too High, altho’ it Was lately lessened, on American Whale oil—But I Beg You, and all citizens of the United States Not to be discouraged By that Hasty, and ill Combined Measure, Which I Hope Before long to be Rectified in Consequence of a Report of the diplomatic Committee, including the Whole at once, and for Which My friends and Myself Have Kept our Arguments—I shall send You the Report, the debate, and the Resolve—Should we obtain An Easy introduction of American tobacco, No Cultivation of Any importance Can take place in france, and it Will Be the Better for Both Countries.
M. de ternant Has Been Named Plenipotentiary Minister to the United States—I Have Warmly Wished for it Because I Know His Abilities, His love for liberty, His early, steady, and Active Attachement to the United States, His Veneration and love for you—the More I Have Known ternant, the More I Have

found Him a Man of Great Parts, a Steady, Virtuous, and faithfull friend—He Has deserved a Great share in the Confidence of the National Assembly, the Patriotic Side I Mean, The King Has a true Regard for Him, in a Word I Hope He will on Every Account Answer Your purposes, and Serve America as zealously in the diplomatic line, as He did when in the Army.
Adieu, My Beloved General, My Best Respects Wait on Mrs Washington—Remember me Most Affectionately to Hamilton, jefferson, Knox, jay and all friends—Mde de Lafayette And children Beg their tender Respects Being joined to Mine for You and the family—Most Respectfully and tenderly I am My dear General Your filial friend

Lafayette


Inclosed is letter which ternant Has Requested I would join to Mine.
You Have Made Mr Poirey the Happiest Man in the World for which Mde de Lafayette and Myself are Very thankfull.

